Pee CuriaM.
The petition claims of the United States the net proceeds of thirty-five bales of cotton captured at Savannah, Georgia, and, on examination of the record, the court finds that the claimant was the lawful owner of thirty-five bales of cotton, which were seized by the United States forces in February, 1864. The return of the Treasury Department shows the same number of bales were received by the United States, hut that a portion of them was burned before their shipment. The record is silent as to the circumstances amid which the fire occurred or the quantity consumed, and, under the rale in O’Keefe's Case, (5 C. Cls. It., 674,) we can pronounce no judgment until this defect in the proof is supplied. The case is, therefore, remanded to the general docket, with leave to take testimony to show the quantity, or proportional quantity, of cotton consumed at the fire aforesaid.